            Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 1 of 55




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


FEDERAL TRADE COMMISSION,

       Plaintiff,

      v.                                  Case No. ____________

FLEETCOR TECHNOLOGIES,                    COMPLAINT FOR
INC., a corporation,                      PERMANENT INJUNCTION
                                          AND OTHER EQUITABLE
and                                       RELIEF

RONALD CLARKE,

       Defendants.


       Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

       1.      The FTC brings this action under Section 13(b) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain temporary,

preliminary, and permanent injunctive relief, rescission or reformation of contracts,

restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other

equitable relief for Defendants’ acts or practices in violation of Section 5(a) of the

FTC Act, 15 U.S.C. § 45(a).




                                           1
           Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 2 of 55




                          JURISDICTION AND VENUE

      2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331, 1337(a), 1345.

      3.      Venue is proper in this District under 28 U.S.C. §§ 1391(b)(1), (b)(2),

(c)(1), (c)(2), and (d), and under 15 U.S.C. § 53(b).

                                    PLAINTIFF

      4.      The FTC is an independent agency of the United States Government

created by statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC

Act, 15 U.S.C. § 45(a), which prohibits unfair or deceptive acts or practices in or

affecting commerce.

      5.      The FTC is authorized to initiate federal district court proceedings, by

its own attorneys, to enjoin violations of the FTC Act and to secure such equitable

relief as may be appropriate in each case, including rescission or reformation of

contracts, restitution, the refund of monies paid, and the disgorgement of ill-gotten

monies. 15 U.S.C. § 53(b).

                                   DEFENDANTS

      6.      Defendant FleetCor Technologies, Inc. (“FleetCor Technologies” or

“Corporate Defendant”) is a Delaware corporation with its principal place of

business at 3280 Peachtree Road, Suite 2400, Atlanta, Georgia 30305. FleetCor

                                           2
           Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 3 of 55




Technologies markets payment cards, including fuel cards, principally to

companies in the trucking and commercial fleet industry. FleetCor Technologies

transacts or has transacted business in this District and throughout the United

States.

      7.      Defendant Ronald Clarke (“Clarke”) is the Chief Executive Officer of

FleetCor Technologies. At all times material to this Complaint, acting alone or in

concert with others, he has formulated, directed, controlled, had the authority to

control, or participated in the acts and practices of the Corporate Defendant,

including the acts and practices set forth in this Complaint. Clarke resides in this

District and, in connection with the matters alleged herein, transacts or has

transacted business in this District and throughout the United States.

                                   COMMERCE

      8.      At all times material to this Complaint, Defendants have maintained a

substantial course of trade in or affecting commerce, as “commerce” is defined in

Section 4 of the FTC Act, 15 U.S.C. § 44.

                    FLEETCOR’S BUSINESS ACTIVITIES

                                     Overview

      9.      FleetCor Technologies and Clarke (collectively, “FleetCor” or

“Defendants”) have marketed payment cards to companies that operate vehicle

                                          3
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 4 of 55




fleets, including many small businesses, since at least 2014. Specifically, FleetCor

has marketed fuel cards, which are charge cards that customers can distribute to

vehicle drivers to purchase fuel and other transportation-related products and

services. FleetCor has enticed businesses to sign up for its fuel cards by making

three main claims: that customers will save money; that the cards provide fraud

controls that protect customers from unauthorized transactions; and that the cards

have no set-up, transaction, or membership fees, including when used to purchase

fuel at any of the thousands of locations nationwide that accept FleetCor fuel cards.

Each of these claims is false or unsubstantiated.

      10.    After sign up, FleetCor has charged customers at least hundreds of

millions of dollars in unexpected fees, a practice one FleetCor employee has

referred to as “add[ing] arbitrary fees and run[ing] off [] the accounts.” When

customers have noticed the charges and complained to FleetCor, and FleetCor has

agreed to remove them, in many instances FleetCor has begun charging these

customers for different fees to make up the difference. At least tens of thousands

of customers have complained about these practices to the company, government

agencies, and the Better Business Bureau (“BBB”).

      11.    FleetCor also has charged fuel card customers at least tens of millions

of dollars in recurring fees for programs they have not ordered. Customers who

                                          4
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 5 of 55




have become aware of the fees have complained that they did not consent to be

charged for these programs.

                         FleetCor’s Fuel Card Practices

                                  Savings Claims

      12.     FleetCor’s electronic and print advertisements have represented that

consumers will achieve specific per-gallon savings by using its fuel cards, despite

Defendant Clarke and other high-level employees being aware that many

customers, including small- and medium-sized business customers, do not achieve

the claimed savings. Two such advertisements appear below:




                                         5
Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 6 of 55




                             6
Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 7 of 55




                             7
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 8 of 55




      13.    Despite these claims, customers generally do not experience any

savings, due to significant unexpected fees FleetCor charges, as described below,

that exceed any savings customers might experience using FleetCor’s cards. These

unexpected fees often amount to at least hundreds to tens of thousands of dollars in

charges per year per customer.

      14.    Further, even setting aside fees, customers typically do not achieve the

promised per-gallon savings, including because the savings come as rebates and

discounts that are not available for fuel purchases at a number of large retailers

frequently used by FleetCor’s customers’ drivers. As set forth in fine-print

disclaimers at the bottom of the advertisements shown above, these retailers have

included Pilot, Texaco, Chevron, and Loves.

      15.    FleetCor’s own analysis of the aggregate rebates and discounts

provided to customers fails to substantiate its per-gallon savings claims.

FleetCor’s data shows that many customers have saved less than one cent per

gallon on fuel purchases.

      16.    In response to a public report highlighting FleetCor’s problematic

marketing and fee practices and reporting that, despite FleetCor’s savings claims,

customers frequently pay more than the retail price of fuel on each gallon pumped,

Defendant Clarke provided “thoughts on what we should do” and asked employees

                                          8
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 9 of 55




to “calculate the total US retail discount that customers are getting.” Clarke then

received an email with this “discount analysis” showing that customers only saved

a fraction of a cent per gallon. After receiving this information, Clarke did not

direct employees to make any changes to the Company’s per-gallon savings

advertising.

                       Fraud Controls and “Fuel Only” Claims

      17.      In its electronic and print advertising materials and during sales

pitches, FleetCor has misrepresented the protections it offers customers to prevent

unauthorized purchases on its fuel cards. Specifically, FleetCor has represented

that customers can “[e]liminate [u]nauthorized [p]urchases,” “[p]revent unwanted

non-fuel spending with a fuel-only card,” and “[c]ontrol fraud.” Examples of such

advertisements are attached as Exhibits A, B, and C. FleetCor also has claimed

that when customers use its cards they can “[s]top worrying about unauthorized

purchases. Easy-to-use online controls allow [customers] to authorize each card

for ‘fuel only’ or ‘fuel and maintenance only’ purchases.” An example of such a

representation is attached as Exhibit D.

      18.      FleetCor has directed customers applying for certain fuel cards to

select their desired level of “card access,” including by designating a card “fuel

only.” Customers have also been able to make and change these elections any time

                                            9
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 10 of 55




while they hold a fuel card. An example of the application section where

customers make this election appears below:




      19.    Despite these representations, FleetCor has failed to give customers

the protections it has promised. In fact, in numerous instances, FleetCor’s fuel

cards have permitted purchases of any type of good or service available at a fueling

site, regardless of whether a customer selected “fuel only” card access.

      20.    Some “fuel only” cards have been limited to purchasing a single item

at fueling locations, but that item can be anything available for sale (e.g., snacks,

beer, etc.). For these cards, FleetCor training documents acknowledge that “‘fuel

only’ is a misnomer.” Other so-called “fuel only” cards have limited the initial

authorization to fuel, but have permitted any type of item to be added to the

transaction thereafter. For these cards, an internal document explains that “fuel




                                          10
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 11 of 55




only restrictions only work for getting the authorization and there is no restriction

on what can be purchased or added to the transaction.”

      21.    Even these limited restrictions have failed to work. In 2016, in the

wake of customer complaints about unauthorized transactions on “fuel only” cards,

FleetCor determined that “fuel only” cards that FleetCor internally described as

limiting the initial card authorization to fuel in fact allowed initial authorization for

non-fuel items.

      22.    To the extent that FleetCor has admitted that its fraud control claims

are false, it has only done so in Terms & Conditions (“Ts&Cs”) documents. A

sample Ts&Cs document is excerpted below:




                                           11
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 12 of 55




In paragraph 19, “Card Purchasing Controls,” starting on the eighth line, FleetCor

states: “Operator establishes these standard parameter controls as a means of

assisting Customer in limiting purchase abuse and fraud. While Operator attempts

to control the use of the Card to the parameters selected, Customer agrees to pay

for all charges to the Account (‘Charges’) regardless of whether such Charges are

within or outside the parameters established for each Card.”

      23.    Customers generally do not expect that they will be liable when

FleetCor’s controls fail to work as advertised. One customer thought it was


                                        12
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 13 of 55




protected from fraud when it elected to implement FleetCor’s fraud controls. Yet

when unauthorized purchases were made on the account, FleetCor told the

customer that it was responsible for the purchases. Similarly, another customer

complained that, despite the company’s claims that its cards can control fraud, the

customer had multiple fraudulent charges that FleetCor refused to refund.

      24.    FleetCor has been aware of the harm caused by its practices. In one

internal communication from 2017, the Senior Vice President of Product Growth

discussed customers’ confusion regarding the account terms and noted, “[B]ecause

they hold consumer cards personally, [customers] are accustomed to all [f]raud

being taken care of.” The Vice President of Risk Management agreed, responding

that holding customers responsible for fraudulent purchases on their accounts “is

also the most egregious customer impact we do as it takes customers by surprise

(unless they’re really large) based on their experience with consumer card[s].”

                           Fee and Convenience Claims

      25.    In its ads, FleetCor promises “[n]o set-up, transaction or annual fees,”

and “[n]o fees for set-up, transactions or annual membership,” including in the

advertisements attached as Exhibits E and F. Contrary to these claims, as

described here and in further detail below, the company charges fees for set-up,

transactions, and membership.

                                         13
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 14 of 55




      26.    In the same advertisements, FleetCor has claimed that consumers can

enjoy the “[c]onvenience” of fueling at tens of thousands of locations nationwide.

      27.    In fact, many customers have not been able to fuel at those tens of

thousands of locations nationwide without incurring a transaction fee. Instead,

many customers have incurred a “convenience” transaction fee of $2.00 or more

per transaction when their drivers have used FleetCor fuel cards at any of a number

of large fuel retailers that are frequently used by the drivers—including Pilot,

Texaco, Chevron, and Loves—because FleetCor considers those retailers to be part

of its non-preferred “Convenience Network.”

      28.    In order to avoid the fee, each time customers fuel, they must first call

FleetCor’s customer service line or go through FleetCor’s website or app to

determine where they can fuel to avoid the fee. They must then drive to those

specific locations, when often, another location that accepts FleetCor fuel cards is

closer and more convenient. FleetCor has not disclosed this fee in its

advertisements touting nationwide acceptance and convenience.

                                 Unauthorized Fees

      29.    FleetCor has charged customers substantial unexpected fees.

Examples of these fees include: Account Administration Fees, Program Fees, Late

Fees and Interest and Finance Charges when payments are made on time, High

                                         14
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 15 of 55




Credit Risk Account Fees, Convenience Network and Out of Network Fees, and

Minimum Program Administration Fees. FleetCor often has begun charging

customers all or some of these fees only after a few billing cycles have passed.

Even if customers read FleetCor’s small-print, multi-page Ts&Cs, they have not

been able to determine from one billing cycle to the next which fees FleetCor will

assess, how those fees could be avoided, or how much those fees will cost.

Further, FleetCor charges these fees, which include fees that depend on how

FleetCor sets up a customer’s account, for transactions, and “for membership,”

despite its promise in its marketing materials that there are “[n]o fees for set-up,

transactions or annual membership.”

      30.    FleetCor has not provided a billing invoice to customers specifying

fees. Instead, in a separate report, FleetCor has listed some, but not all, of the

individual fees it has assessed. If customers do find out about one or more of the

fees, call FleetCor, and convince a customer service representative to waive the

fees, FleetCor often subsequently replaces the complained-about fees with

different fees. FleetCor’s own employees have characterized the company’s

practices as “add[ing] arbitrary fees and run[ning] off all the accounts.”

      31.    In numerous instances, after the company migrated to a new payment

and billing platform, customers could not access their bills. Further, even when

                                          15
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 16 of 55




customers could access their bills, FleetCor’s invoices have listed total amounts

due that FleetCor later has deemed inaccurate, causing the customer to pay less

than the amount FleetCor determines they should pay. Despite these issues,

FleetCor assessed fees to customers based on inaccurate or untimely payments.

      32.    FleetCor’s CEO was actively involved in efforts to create fees, knew

how and when the company was charging them, and that the company re-enrolled

customers in certain fees after those customers asked FleetCor to remove the fees

from their statements. In an internal email, FleetCor’s President wrote Defendant

Clarke to “follow-up[]” on discussions that took place the week prior about fee

increases, and recommended to Clarke that the company not add fees to fuel card

customers until complaints decreased: “we still recommend not adding any fees to

[one group of fuel card customers] until the noise levels come down further.” In

the same email, the President warned Clarke that they would be “testing re-

enrolling [a different group of fuel card] customers into the Min Program Fee

program…. We are very concerned about attrition since they already asked us to

remove the fees.”

      33.    Clarke received another email from a high-level employee giving him

“a heads up” when new fee implementations caused customer complaints. In

response, Clarke said, “thx for the feedback. Not unexpected. Hang tough.”

                                         16
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 17 of 55




When FleetCor’s revenue fell, Clarke issued a directive to employees to prepare

“recovery ideas” to increase fees to replace revenue shortfalls.

      34.    Clarke also knew of the Company’s poor notification practices when

charging customers a fee for the first time. For example, he asked by email,

“‘what notification’ does a customer get when they are put into a fee for the first

time[?]” A senior executive responded, “none. Other than T&C change.” Despite

his awareness of public reports and customer complaints of the company’s

unexpected fees, including of the company “tacking on extra fees that have no real

explanation,” Clarke did not change the company’s fee notification practices.

      35.     Clarke also directed the effort to minimize public criticism of the

company’s practices, without fixing those practices. For example, when

FleetCor’s fee and billing practices became the subject of a second round of public

reporting, Clarke emailed internally, “Here we go again!” He then ordered

employees to “fix the BBB rating ASAP…..just like we did last time. Pls advise

what we can do to get at this.” Clarke did not fix the practices that caused the

criticism.

      36.    FleetCor has charged customers at least two hundred million dollars in

unexpected fees. At least tens of thousands of customers have been harmed by

these practices.

                                         17
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 18 of 55




                            Account Administration Fee

      37.    In numerous instances, FleetCor has charged customers an Account

Administration Fee. FleetCor has often started charging this fee after a few billing

cycles, without notice to the consumer. Many customers have complained about

this practice. Tens of thousands of customers incurred the fee in one year alone,

totaling over $1.68 million in fees.

      38.     FleetCor mentions some, but not all, information about fees in small-

print, multi-page Ts&Cs documents, an example of which is attached hereto as

Exhibit G. If a customer were to review these Ts&Cs, and notice any information

about an Account Administration Fee, the customer might see the following:




                                         18
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 19 of 55




The tenth paragraph states that accounts may be charged an Account

Administration Fee of up to $10 per billing cycle depending on “the application

under which you applied and your account pricing.” FleetCor’s customers would

not know from this statement whether their accounts were subject to the Account

Administration Fee, whether or how the fee could be avoided, or the specific

amount of the fee. Further, customers who discovered this information and who

were not charged the fee in the first billing cycle would not expect that the

application under which they previously applied or their account pricing had

somehow changed, such that they would incur this fee. These fees are also

unexpected given FleetCor’s promise of “[n]o fees for set-up, transactions or

annual membership” in its marketing materials.

                                     Program Fee

      39.    FleetCor has charged customers unexpected Program Fees. At least

tens of thousands of customers have incurred Program Fees. FleetCor has charged

at least tens of millions of dollars in such fees.

      40.    To the extent a customer could find information about this fee, it has

appeared in the Ts&Cs. If a customer reviewed these Ts&Cs, and noticed any

information about the Program Fee, the customer might see the following:



                                           19
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 20 of 55




The third paragraph of the Ts&Cs for this FleetCor card states that FleetCor

“reserves the right to charge Program Fees for membership . . . and/or other

features and benefits made available to certain accounts.” Customers could not

know what program memberships or “features and benefits” might trigger the fee,

whether or how the fee could be avoided, or the amount of the fee. These fees are

also unexpected given FleetCor’s promise of “[n]o fees for set-up, transactions or

annual membership” in marketing materials.

      41.   Internal emails indicate that FleetCor treated this fee as a catch-all

provision that allowed the company to charge a multitude of fees. Specifically,

one FleetCor representative asked whether FleetCor’s “changes to the program fee

                                         20
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 21 of 55




section seem broad enough for us to charge whatever program fees we want?” In

response, another employee stated, “We would have to come up with some benefit

or tie it to a new add/on product. Unlike [our] Fuelman [card] we can’t just add

arbitrary fees and run off all the accounts.”

                    Late Fees and Interest and Finance Charges

      42.    In numerous instances, FleetCor has charged customers Late Fees and

related Interest and Finance Charges even when the customers have paid their

balance in full by the due date. Numerous customers have complained about such

fees, interest, and charges, which typically have ranged from hundreds to

thousands of dollars in a single billing cycle.

      43.    When customers have noticed that FleetCor charged Late Fees for

timely payments, in many instances, customers have called FleetCor and FleetCor

representatives have admitted that FleetCor may take days to process or post

payments, and may charge Late Fees as a result.

      44.    FleetCor has charged customers Late Fees without informing them of

the true circumstances that trigger such fees. To the extent a customer could find

any information about this fee in the Ts&Cs, these documents claim that FleetCor

will credit payments made by a particular time on the same day, but it makes



                                          21
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 22 of 55




inconsistent statements about what that time is. An example set of Ts&Cs appears

below:




                                       22
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 23 of 55




Paragraph 10.3 states that payments made by 7:00 a.m. Eastern Time on the due

date “will be credited to your Account as of the date received. Otherwise,

payments will be credited to your Account as of the next business day.” In other

places, however, such as the company’s website, FleetCor provides later payment

cut-offs, such as 2:00 p.m. Eastern Time. As a result, customers who have paid in

the morning on the due date, believing their payments timely, have sometimes

been charged Late Fees. Customers who have paid before the due date have also

been charged Late Fees. Further, customers who have paid the amount quoted on

their billing invoice by the due date have been assessed Late Fees because FleetCor

has listed on the invoice a total amount due that the company later deemed

incorrect, and has subsequently assessed Late Fees to those customers because they

paid the amount they were invoiced, as discussed below.

      45.      Customers have complained extensively about this practice:

       “Our recent and most egregious issue was related to paying late

            fees and finance charges… I made a payment, through their

            website, for the balance on our statement in the morning on June 2,

            2016. The bill was due June 2, 2016. Their website states that

            ‘Payment must be received by 2PM EST on or before the business

            day it is due to be credited to your account on time.’ The payment

                                           23
 Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 24 of 55




   was not posted to the account until June 3, 2016. Our next

   statement had a late fee of $963.80 and a finance charge of $83.44.

   I contacted the company today (6/29/2016) and the agent told me

   that in order for an online payment to be considered ‘on time’ it

   must be made two days before the due date.”

 “The billing procedure for this company GUARANTEES fees will

   be charged to your account… We started to notice that ALL of our

   payments were being posted to our account 1 day after the due date

   resulting in VERY HIGH FEES. We then sent the payments in via

   certified mail to track the postmarks. According to the postmark,

   Fleetcor would receive the checks days before the due date, and

   still post them to our account 1 day late. When we called to find

   out why, we were told that postmarks don’t matter and fees were

   based on when they processed the payment. I called to discuss this

   issue and no fees were credited.”

 “We mailed a check on March 5th and the check was posted to our

   account and the bill was paid or so we thought. The payment was

   MAILED March 5th and POSTED March 15th, 1 day after it was

   due and their billing office where it mails is a 3 hour drive from

                                  24
  Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 25 of 55




   me, we were [assessed] a $231 late fee on a $647 fuel bill. When

   contacting Fuelman they told me once they receive a check in the

   mail they have 7-10 days to process it and the date [it’s] received

   in the mail is irrelevant and if I want to avoid a late fee to pay my

   bill online.”

 “They would put these [late] fees on and say the online payment

   did not process by the due date. They told me to pay a day early,

   etc all types of things… Every month I got my statement I spent

   time on the phone due to interest and late fees charged although I

   had always paid the card off in full monthly. It always had these

   exorbitant late fees that were usually 50% of my statement amount.

   I would always get the run around about why the online payment

   did not process or how I should pay all the fees anyway until they

   show up as a credit the following month or so to process another

   late fee and charge on the previous late fees!! … WHO can pay

   thousands of dollars in late fees that were not legitimate just to

   accommodate a suspicious system?”

 “Fleetcor statements are received less than 10 days before their due date

   (if [you’re] lucky to even get them delivered!) Half the time they are

                                   25
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 26 of 55




            never received! And when received, even when mailing out complete

            payment next business day, they determine your payment as ‘late’ even

            when received by the due date. When we called to complain about their

            ‘late fees’ which are hundreds of dollars they stated that even if they

            received the payment before due date, the date of acceptance into the

            system is what they go by to determine when we paid our bill. This is

            unacceptable and it is causing us as a business along with other

            consumers to get ripped off with their late fees! On top of a late fee, you

            then get hit with a ‘high risk fee’ because you were late!!”

                             High Credit Risk Account Fees

      46.      In numerous instances, FleetCor has charged customers High Credit

Risk Account Fees (“HCRAFs”), including a High Risk Fee (“HRF”) and Level 2

Pricing Fee (“Level 2 Fee”). FleetCor has charged these fees without notice.

FleetCor has charged customers at least $108 million in HCRAFs.

      47.      To the extent a customer has been able to find any information about

the HCRAFs, it appears in the Ts&Cs, an example of which appears below:




                                            26
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 27 of 55




Paragraph 15 states that accounts may be classified as “High Credit Risk

Accounts” and charged associated fees. Paragraph 16.6 states that FleetCor may

charge fees if the customer meets the criteria defined in the High Credit Risk

Account section.

                                         27
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 28 of 55




      48.    Even if customers read and understood the Ts&Cs, they could not

know whether or how HCRAFs could be avoided, or the amount of the HCRAFs.

FleetCor charged HCRAFs in circumstances that customers would not expect to

trigger a “high risk” fee.

      49.    One circumstance under which some FleetCor Ts&Cs mention it

might charge these fees is if the customer operates in the trucking or transportation

industry. FleetCor’s fuel cards, however, are marketed primarily to the trucking

industry and many customers fall into this category. Indeed, FleetCor charged

customers at least $1.7 million in HCRAFs solely because they operate in the

trucking industry. In some instances, FleetCor even miscategorized customer

accounts and assessed the HCRAFs because the accountholder supposedly

operated in the trucking industry, even though it operated in another industry

altogether. Only when customers read a report separate from their invoice would

they see charges for this fee. One customer complained, “We are an Investigative

Service and have absolutely NO association to a Trucking Co. How did this

happen? … This is 3 times this has happen[ed]. Is this how [FleetCor] treats all

their clients?”

      50.    Further, FleetCor has imposed HCRAFs on customers who have

“missed” a payment. However, numerous customers deemed to have “missed” a

                                         28
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 29 of 55




payment in fact paid their balance in full by the due date and were charged

HCRAFs (in addition to a Late Fee and Finance Charges) because FleetCor did not

post the payment to their account in a timely fashion or because FleetCor at times

has stated that it has quoted the balance incorrectly on the invoice, as discussed

below.

      51.    When FleetCor has imposed HCRAFs, it has sometimes added a fee

for each transaction made using its fuel cards. Given the high transaction volume

for a typical FleetCor customer, this fee has been particularly costly—for example,

one “high risk” customer incurred more than $999.99 in a single billing cycle for

this fee alone. These fees are also unexpected given FleetCor’s promise of “No

fees for set-up, transactions or annual membership” in its marketing materials.

      52.    FleetCor has also made it difficult for customers to know when they

have been charged HCRAFs after the fact.

      53.    FleetCor has charged “high risk” customers a per-gallon Level 2 Fee

for each gallon of fuel purchased and has obscured this fee even after charging it.

In describing the policy, one FleetCor employee said, “[W]e haven’t disclosed

Level 2 [Fees] we charge customer[s] on their FMR [a customer purchase activity

document separate from the invoice] and the only way they notice the price

difference is to compare the amount we invoice them to their receipts.”

                                         29
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 30 of 55




       54.      On the same customer purchase activity document, FleetCor has listed

HRCAFs as “MISC-2 – Transaction Fee,” rather than explaining that it is a high

risk fee. Moreover, FleetCor has specifically instructed its customer service

representatives to call the fee a “transaction fee” and to avoid calling it a “high

risk” fee. The Director of Operations for FleetCor stated in an email, “I just want

to emphasize the importance of avoiding any mention of ‘high risk fee’ and

definitely stick to calling it a ‘transaction fee.’”

       55.      At one point, employee error led to FleetCor accidentally listing the

HRF on the customer invoice. The President of FleetCor’s North America Partner

division, in response to finding out that the HRF was going to be on a customer

invoice said, “Crap! Please keep me informed.” Another employee said, “This will

cause a lot of noise and our odds of keeping this fee will go down and our odds of

losing customers will go up.” FleetCor has used the term “noise” in internal

documents to discuss customer complaints.

       56.      FleetCor customers have complained about the HCRAFs:

        “When I called and asked for full disclosure as to how they determine the

             [HRF] they at first refused to share the information until I acknowledged

             we were on a recorded call. They said I should receive something within

             72 hours about this matter.”

                                            30
  Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 31 of 55




 “[T]hey never contact[ed] us after they changed our billing or when our

   agreement changed. There are several factors that will trigger activity on

   our account. None of which can be discussed with anyone. Placing an

   account on Level 2 Pricing happens whether or not [we have]

   [d]elinquent behavior including late and short payment on the account,

   non-payment or non-sufficient (NSF), or low credit score or credit score

   deterioration. We have never fallen within any of the above mentioned

   criteria but it does NOT matter to this company. They will charge

   whatever they can however they can.”

 “While cross-checking our gas receipts with the Universal bi-weekly

   bills, we noticed that starting on November 1, 2016, we were charged an

   additional 5% on each transaction, so far totaling almost $200. We

   attempted to address this matter, but upon calling [FleetCor], we were

   met with hostility… She indicated that after years of business with our

   company, we were flagged as ‘high-risk’ and were told to call Dunn &

   Bradstreet to address any credit concerns, when we have never once had

   to contact this company as a liaison through Universal.”

 “Unfortunately, this company has charged an outrageous (and

   questionably [il]legal) late fees, ranging from $162.09 - $603.18….for a

                                  31
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 32 of 55




            cc balance that is payable weekly….on balances that rarely exceeded

            $4,000. Then, due to these issues, a [HRF] was also assessed on each

            transaction. After calling Customer Support, 2 weeks’ late fees

            ($1,184.10) and 4 weeks’ [HRFs] ($288) were reversed and credit

            applied to the account. The company claims they [cannot] credit anything

            further back in time. There are still over $2500 in ridiculous fees still on

            the account. How in the world these fees can be legal is beyond me.”

               Convenience Network Surcharge and Out of Network Fee

      57.      FleetCor has charged customers at least tens of millions of dollars in

unexpected “Convenience Network Surcharge” and “Out of Network” fees. In ads,

FleetCor has claimed that there are no transaction fees and customers can “fuel at

over 50,000 locations nationwide,” or that customers can “[a]void wasting time

searching for fuel” by “us[ing] the card at any fuel location that accepts

MasterCard.” Nevertheless, FleetCor has imposed this charge for transactions at

certain “non-preferred” and “out-of-network” fueling stations.

      58.      To the extent a customer could find any information about this fee, it

appears in the small-print Ts&Cs. Example Ts&Cs appear below:




                                            32
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 33 of 55




Paragraph 9.5, labeled “Special Network Pricing,” states that FleetCor may charge

a fee for use of certain sites and merchants. Customers who see this disclosure

would not know that FleetCor would charge them for using nationwide fueling

stations used frequently by FleetCor’s customers’ drivers or the amount of the fee.

Instead, they would have to call customer service to get a list of locations where

the Convenience Network Surcharge will not apply or make purchases only at the

fueling station associated with their card (e.g., BP) to avoid the Out of Network

Fee.

       59.   Customers have complained about the Convenience Network

Surcharge and Out of Network Fee:




                                         33
  Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 34 of 55




 “We were told when we signed up with this company that we would not

   incur fees for set-up, transactions, or annual membership. [M]ystery fees

   such as [Convenience] Network Fees or Fraud Protection Fees began to

   appear.”

 “We are [] being charged a convenience network surcharge which

   Fuelman says is charged by certain gas stations, not sure I believe that

   since they are always trying to slip something in!”

 Another customer complained that FleetCor told them there were no fees

   associated with the card when they signed up, yet repeatedly charged the

   Convenience Network Surcharge, among other fees, stating, “I do not

   think it is fair to be charged fees after you told me we wouldn’t be

   charge[d] any.”

 “[In] May 2018, I contacted customer service again regarding the strange

   charge. Customer service finally informs me that the strange charge is an

   out of network fee and that every time I use another brand other than bp I

   have to pay $2. I’m like wow I was never disclosed this information prior

   to signing up for the account or during my lifetime of the account until

   that day.”



                                  34
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 35 of 55




                      Minimum Program Administration Fee

      60.    In numerous instances, FleetCor has charged customers a Minimum

Program Administration Fee (“MAPF”). FleetCor has charged customers at least

$40 million in MAPFs.

      61.    To the extent customers can find information about the MAPF, it is

mentioned in the small-print Ts&Cs:




Paragraph 9.8 of this card’s Ts&Cs states that under certain circumstances

FleetCor may charge either a per-gallon or per-transaction fee when fuel prices fall

below $3.25 per gallon (which they have regularly been since 2014). FleetCor

                                         35
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 36 of 55




customers would not know from this statement when FleetCor may elect to impose

the fee, whether the fee would be a per-transaction or per-gallon fee, or what the

amount of the fee would be. These fees are also unexpected given FleetCor’s

promise of “No fees for set-up, transactions or annual membership” in its

marketing materials.

      62.      Customers have complained about the MAPF:

       “After being charged the MAPF without notice, a customer complained,

            ‘I called and they stated they would credit this amount back and send me

            a cancellation form. Their system is designed to force companies to pay

            fees without recourse.’”

       “This company charges outrageous, unexplainable fees that are unethical.

            They claim to refund charges at a later [date] but want you to go ahead

            and pay the fees. We have been charged a total ‘minimum program

            administration fees’ of $8438.58 since August 2015. Customer service is

            unable to explain the charges except to say that fuel we charged to the

            account was cheaper; therefore, we have to pay them the difference.”

       “I received our invoice and statement for last month, and noticed we are

            being charged a ‘Minimum Program Administration Fee’ in the amount

            of $129.65. We were not supposed to be charged fees… I do not think it

                                           36
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 37 of 55




            is fair to be charged fees after you told me we wouldn’t be charge[d]

            any.”

       “[W]e started out with the company and for the first few months

            everything seemed fine. But for the last three months they have tacked on

            fees. Their only explanation of the fees is ‘The Min Admin Program Fee

            is as a fee that is assessed when the previous month’s fuel price is below

            $3.25 dollar per gallon. We charge this fee up to 10 cents per gallon or $2

            per transaction to cover ongoing program operation costs.’ This

            explanation makes absolutely NO SENSE since the price of [f]uel has

            been well below $3.25 for much longer than we have even been

            customers of theirs. This seems to be just an easy way for them to get

            away with tacking on some extra fees whenever they want or need to

            boost their revenues… We joined with Fleetcor because they state that

            you can save up to .10 per gallon on your fuel…but then they get you

            with the [b]ogus fees that end up costing you more money.”

                          Reimposing Fees and Fee-Swapping

      63.      In numerous instances, when customers have noticed unauthorized

fees on their accounts and called FleetCor to complain, the company has stopped



                                           37
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 38 of 55




charging those specific fees only temporarily (anywhere from one month to one

year), before re-imposing them without notice.

      64.   In numerous instances, when customers have succeeded in

complaining about one fee and getting it removed, FleetCor has swapped it with

another fee to make up for the lost revenue. Internal communications reflect, for

example, that in 2016 FleetCor began charging a Card Fee of $2.00 per card per

month to customers who had complained about the Minimum Program

Administration Fee. FleetCor has waived the Card Fee if a large business notices it

and complains about it. When smaller businesses have called to complain about

the Card Fee, FleetCor often has reduced the Card Fee to $1.00 per card.

                                Billing Procedures

      65.   FleetCor’s billing procedures make it difficult for customers to know

they have been charged unexpected fees. To bill customers, FleetCor issues a short

(typically one-page) customer invoice. FleetCor’s customer invoice provides the

payment due date and the total balance due, but does not include a description of

the fees FleetCor has charged the customer during that billing cycle or even a

separate line item indicating the total amount of the fees charged. An example of a

FleetCor customer invoice is below:



                                        38
Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 39 of 55




                             39
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 40 of 55




      66.    FleetCor has required customers to take extra steps to find information

regarding the fees FleetCor charged during the billing cycle. Specifically,

customers must access their Fleet Management Report (“FMR”) through an online

portal (delivery of the FMR via email, fax, or mail delivery incurs a fee). In it,

FleetCor lists some, but not all, of the individual fees that have been assessed.

      67.    The content and appearance of the FMR has varied by fuel card. On

the first page of some FMRs, there has been a product purchase summary labeled

“Summary of Transactions This Reporting Period for all Vehicles in Your Fleet”:




      68.    This summary has contained an “OTH CHARGES” column, which

has provided only a total amount. “OTH CHARGES” has not been accompanied

by any description of what charges it includes. Generally, this column has been

populated only with an amount in the “Total” line. Although not stated in the

summary, the Total in this particular FMR consists of the fees that FleetCor has

assessed. An example of an FMR is attached as Exhibit H.




                                          40
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 41 of 55




      69.    Some FMRs, however, have contained a “Total” on the first page that

has not included fees. In those instances, the actual amount due has not been listed

until the last page, where the fees have been itemized. The totals listed on the first

and last page of the FMR can differ by hundreds of dollars. For example, one

customer received an FMR where the “Total” reflected on the first page of the

report and the “Total” reflected on the last page of the report differed by $775.79

because the total on the first page did not include the fees FleetCor charged this

customer. The FMR is attached as Exhibit I, and excerpts from the first and last

page appear below:

First Page (Total $14,207.64):




                                          41
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 42 of 55




Last Page (Total $14,983.43):




      70.    Defendant Clarke frequently educated himself on company practices,

including how fees appeared on billing documents. In one internal email exchange

about how fees are presented to customers, Clarke asked to see the billing

documents himself, writing, “pls forward me an actual invoice or statement …. so

that I can see how we display [the Minimum Program Fee].” In response, he

received three customer invoices and three FMRs (which FleetCor has not

provided to customers along with their invoices). The invoices – the billing

documents reflecting the total balance due – did not disclose any of the fees being

charged. Nevertheless, Clarke did not direct any changes to the Company’s billing

practices.


                                         42
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 43 of 55




                       Inaccurate and Unavailable Invoices

      71.    Numerous customers were unable to view or pay their bills when

FleetCor migrated to a new payment and billing platform in December 2016,

Global Fleetnet (“GFN”).

      72.    In numerous instances, when customers could view their bills, those

bills had significant errors. For instance, at least 18,000 customers have received

invoices that reflected a lower balance than FleetCor claims they actually owed,

causing FleetCor to deem those customers as having underpaid.

      73.    Despite failing to provide timely invoices or invoices it deems

accurate, FleetCor has assessed late fees and finance charges to the customers who

have made payments when they received those invoices or based on those invoices.

FleetCor did not automatically refund customers for the fees and finance charges

that were improperly assessed. Instead, FleetCor put the onus on customers to call

and complain. Customers who did not notice the charges and did not call to

complain never received refunds for the improper fees.

      74.    FleetCor’s customers continued to experience a variety of problems

accessing and paying their bills even after the GFN transition was completed. In

February 2017, FleetCor employees noticed that the company had assessed an

abnormally high volume of late fees and finance charges to customers. Upon

                                         43
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 44 of 55




further inquiry, the employees determined that FleetCor had assessed the fees

against customers who had not received their bill before the due date. Despite

becoming aware of the error, FleetCor determined that it would not proactively

refund late fees. Indeed, in an internal email, the Director of Revenue

Management stated, “There is nothing we can do now, so we think we will let the

Call Center know th[ere] could be some noise coming from this and they can

follow a lenient waiver policy for those late fee & finance charge[s].”

      75.    Problems continued into May 2017, when FleetCor was late in

mailing and posting customer invoices online, and invoice amounts did not reflect

the actual amount FleetCor deemed the customer to have owed. Rather than credit

any customer who incurred a late fee as a result, FleetCor again put the onus on

customers to call and complain, despite FleetCor employees flagging a sudden 17

percent increase in the number of customers who paid their invoices late. FleetCor

assessed one customer over $15,000 in late fees despite FleetCor employees

internally acknowledging that “[t]he posting and billing errors are our fault. We

were not providing the client with the appropriate information to make payments[,

and t]he client has made multiple payments that [are] not reflect[ed] in the

account.”



                                         44
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 45 of 55




      76.    Eventually, FleetCor began refunding certain customers’ late fees and

finance charges without requiring customers to first complain to FleetCor about the

fees, but did not do so for all affected customers. Long after the transition to the

GFN platform, some customers continued to experience issues with wrongly

assessed fees. For example, in December 2017, one FleetCor customer

complained that she still had over $67,000 in inaccurately assessed late fees and

finance charges on her account due to GFN invoicing issues. After she continued

complaining, the company ultimately refunded the fees.

      77.    When FleetCor refunded fees due to GFN billing issues, the refund

did not automatically appear on customer invoices. Instead, in numerous

instances, the credit took one to two billing cycles to appear on the bill. In the

meantime, FleetCor required customers to pay the entire amount listed on the

invoice, including late fees and finance charges, until the credits appeared.

      78.    FleetCor also categorized customers as “high risk” if they incurred

GFN-related late fees, and FleetCor charged those customers HRCAFs.

      79.    GFN-related invoice problems also caused customers to more

carefully review their bills. A June 2017 communication from the Vice President

of Customer Solution Center Operations noted that, “With so much attention on



                                          45
           Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 46 of 55




invoices (missing payments, bad balance due, mixed us [sic] terms) customers took

a closer look at invoices and noticed fees for the first time.”

             Recurring Unauthorized Charges for Unwanted Programs

      80.     FleetCor has charged customers without authorization for a number of

programs, including programs the company calls “FleetDash,” “FleetAdvance,”

and “Clean Advantage.” FleetCor has charged customers monthly, quarterly, or

per-gallon fees, including fees ranging from $9.95 to $29.97 per month, $50 per

quarter, or 5¢ per gallon for these programs on a recurring basis, and has charged

customers at least tens of millions of dollars for the programs without their

consent.

      81.     As with card fees, sometimes FleetCor has not initially charged for

program membership, and then later has begun imposing charges. Internal

documents reflect that FleetCor understood that this approach would be much more

profitable than having customers take action to choose to be in any of these

programs. For example, when implementing the Clean Advantage Program,

internal documents reflect that there would be a: “[P]lanned $1.5MM revenue

initiative in 2018 [to enroll certain customers into the Clean Advantage] program

under ‘Free Trial’ approach which could not be realized through ‘Opt in’

approach.”

                                          46
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 47 of 55




       82.       The only information FleetCor has provided about these programs are

in mailers and emails. In some materials, FleetCor has not disclosed that there is a

fee associated with the programs. See Exhibit J. In other materials, FleetCor has

included information about costs and what the customer must do to avoid

automatically incurring the charge in very small type at the bottom of the page or

in the middle of the mailer. Examples of the mailers that customers received are

attached as Exhibits J, K, and L.

       83.       Even FleetCor employees looking for information about the costs

associated with the programs have missed disclaimers. One employee who

reviewed a letter sent for the Clean Advantage Program could not find any

description of how customers opt out of the program and asked, “[W]here is the

opt-out language going to be, didn’t look like it was in the letter, will it be on the

website?” Another employee responded, “The opt-out language is in the footer of

the letter[].”

       84.       Regardless of whether a customer takes any action, such as opening

the mailer or email, or notices and reads any disclosures about charges, FleetCor

charges the customer on a recurring basis for the program.

       85.       Customers who have become aware of the charges for these programs

have complained to FleetCor that they did not authorize the charges:

                                           47
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 48 of 55




       “[M]y statement balance reflects…an additional $29.97 charge for the

            ‘fleet dash service’ which I was automatically ‘enrolled in’ without my

            knowledge[.]”

       “Fuelman added, without my consent, a total of $115 to my bill. This was

            for a clean air fee. I never requested it. [I]t was added to several bills and

            they had to go back and credit my account. They constantly add fees

            without the customer[’]s knowledge or agreement”

       “I go online to pay my statement… my statement balance reflects…an

            additional $29.97 charge for the ‘fleet dash service’ which I was

            automatically ‘enrolled in’ without my knowledge” and

       “[FleetCor] added a Clean Advantage program for a fee which I have

            never opted into nor requested. I have asked numerous times to be

            removed. Come to find out they will add it to your account every year

            without authorization and YOU have to call to cancel.”

      86.      FleetCor has discussed steps to make it difficult for customers who

notice the charges to opt out of these programs. For example, one FleetCor

employee queried whether opt-outs should be handled the same as they have been

for other fees: “I would assume that we do not want to allow a client to opt-out of

fees without speaking to a rep so that we can keep the opt-out rate as low as

                                             48
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 49 of 55




possible.” In many instances, customers who have noticed the charges have been

unable to cancel without calling and speaking to a FleetCor representative.

      87.    Based on the facts and violations of the law alleged in this Complaint,

the FTC has reason to believe that Defendants are violating or are about to violate

laws enforced by the Commission.

                       VIOLATIONS OF THE FTC ACT

      88.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or

deceptive acts or practices in or affecting commerce.” Misrepresentations or

deceptive omissions of material fact constitute deceptive acts or practices

prohibited by Section 5(a) of the FTC Act.

      89.    Acts or practices are unfair under Section 5 of the FTC Act if they

cause or are likely to cause substantial injury to consumers that consumers cannot

reasonably avoid themselves and that is not outweighed by countervailing benefits

to consumers or competition. 15 U.S.C. § 45(n).

                                     COUNT I

                            Deceptive Savings Claims

      90.    Defendants have represented, expressly or by implication, that

consumers will achieve specific per-gallon savings by using FleetCor’s fuel cards.



                                         49
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 50 of 55




      91.    In truth and in fact, in numerous instances in which Defendants have

made the representations described in Paragraph 90, the representations were false

or unsubstantiated. These representations are material to consumers.

      92.    Defendants’ representations as set forth in Paragraph 90 are likely to

mislead reasonable consumers and constitute deceptive acts or practices in

violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                    COUNT II

               Deceptive Fraud Control and “Fuel Only” Claims

      93.    Defendants have represented, directly or indirectly, expressly or by

implication, that FleetCor’s fuel cards have fraud controls that prevent

unauthorized purchases and consumers can restrict cards to “fuel only” purchases.

      94.    In truth and in fact, in numerous instances in which Defendants have

made the representations set forth in Paragraph 93, FleetCor’s fraud controls have

allowed unauthorized purchases, and the cards consumers have restricted to “fuel

only” purchases have permitted non-fuel purchases. These representations are

material to consumers.

      95.    Defendants’ representations as set forth in Paragraph 93 are likely to

mislead reasonable consumers and constitute deceptive acts or practices in

violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                         50
          Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 51 of 55




                                      COUNT III

                       Deceptive Fee and Convenience Claims

       96.     Defendants have represented, directly or indirectly, expressly or by

implication, that FleetCor charges no fees for set-up, transactions, or membership.

       97.     In truth and in fact, in numerous instances in which Defendants have

made the representations set forth in Paragraph 96, FleetCor has charged fees for

set-up, transactions, or membership, including “convenience” transaction fees for

using FleetCor’s fuel cards to fuel at certain locations. These representations are

material to consumers.

       98.     Defendants’ representations as set forth in Paragraph 96 are likely to

mislead reasonable consumers and constitute deceptive acts or practices in

violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                      COUNT IV

                         Deceptive Fee and Billing Practices

       99.     In numerous instances, Defendants have represented, directly or

indirectly, expressly or by implication, that consumers owe the total amount due on

their bills.

       100. In truth and in fact, in numerous instances in which Defendants have

made the representation set forth in Paragraph 99, the amount includes fees,

                                           51
         Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 52 of 55




interest, and finance charges that the consumers do not owe. This representation is

material to consumers.

       101. Defendants’ representations as set forth in Paragraph 99 are likely to

mislead reasonable consumers and constitute deceptive acts or practices in

violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                    COUNT V

                         Unfair Fee and Billing Practices

       102. In numerous instances, Defendants have billed consumers for fees,

interest, and finance charges, and programs for which consumers have not

provided express, informed consent.

       103. Defendants’ actions as described in Paragraph 102 have caused or are

likely to cause substantial injury to consumers that consumers cannot reasonably

avoid themselves and that is not outweighed by countervailing benefits to

consumers or competition.

       104. Defendants’ practices as set forth in Paragraph 102 constitute unfair

acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45(a) and

(n).




                                         52
        Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 53 of 55




                              CONSUMER INJURY

      105. Consumers are suffering, have suffered, and will continue to suffer

substantial injury as a result of Defendants’ violations of the FTC Act. In addition,

Defendants have been unjustly enriched as a result of their unlawful acts or

practices. Absent injunctive relief by this Court, Defendants are likely to injure

consumers, reap unjust enrichment, and harm the public interest.

                THIS COURT’S POWER TO GRANT RELIEF

      106. Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court

to grant injunctive and other such relief as the Court may deem appropriate to halt

and redress violations of any provision of law enforced by the FTC. The Court, in

the exercise of its equitable jurisdiction, may award ancillary relief, including

rescission or reformation of contracts, restitution, the refund of monies paid, and

the disgorgement of ill-gotten monies, to prevent and remedy any violation of any

provision of law enforced by the FTC.

                             PRAYER FOR RELIEF

      Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15

U.S.C. § 53(b), and to the Court’s own equitable powers, requests that the Court:

      A. Award Plaintiff such preliminary injunctive and ancillary relief as may be

          necessary to avert the likelihood of consumer injury during the pendency

                                          53
  Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 54 of 55




   of this action and to preserve the possibility of effective final relief,

   including temporary and preliminary injunctions, an evidence

   preservation order, and expedited discovery;

B. Enter a permanent injunction to prevent future violations of the FTC Act

   by Defendants;

C. Award such relief as the Court finds necessary to redress injury to

   consumers resulting from Defendants’ violations of the FTC Act,

   including rescission or reformation of contracts, restitution, the refund of

   monies paid, and the disgorgement of ill-gotten monies; and

D. Award Plaintiff the costs of bringing this action, as well as such other and

   additional relief as the Court may determine to be just and proper.




                                    54
Case 1:19-cv-05727-AT Document 1 Filed 12/20/19 Page 55 of 55
